                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

WESTERN SURETY COMPANY, a
foreign corporation

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-212-FtM-38MRM

KRISTOPHER TIRTEL, SUNSET
AUTO & TRUCK, LLC and CARMAX
AUTO SUPERSTORES, INC.,

                Defendants.
                                                 /

                                                ORDER1

        This matter comes before the Court on consideration of the parties’ Joint Motion

for Order of Discharge and Agreed Upon Award of Attorney’s Fees (Doc. 61) and

Defendant Kristopher Tirtel and Carmax Auto Superstores, Inc.’s Notice of Settlement

and Motion for Order to Disburse Registry Funds (Doc. 62). The Court grants the motions

under 28 U.S.C. § 2361.

        Accordingly, it is now

        ORDERED:

        The parties’ Joint Motion for Order of Discharge and Agreed Upon Award of

Attorney’s Fees (Doc. 61) and Defendant Kristopher Tirtel and Carmax Auto Superstores,

Inc.’s Notice of Settlement and Motion for Order to Disburse Registry Funds (Doc. 62) are

GRANTED.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
      (1) Western is dismissed from the instant action and is discharged from any further

          liability under the Bond.

      (2) The Clerk is DIRECTED to disburse $6,000.00 to Western for attorney’s fees

          and costs from the Interpleaded funds currently held in the Clerk’s Registry .

      (3) The Clerk is DIRECTED to disburse the remaining Interpleaded funds held in

          the Clerk’s Registry as follows:

             a. $9,000.00 to Tirtel by check made payable to The Dellutri Law Group,

                  P.A. Trust Account fbo Kristopher Tirtel and mailed to The Dellutri

                  Law Group, P.A., 1436 Royal Palm Square Boulevard, Fort Myers,

                  Florida 33919.

             b. $10,000.00 to Carmax by check made payable to CarMax Auto

                  Superstores, Inc., and mailed to CarMax Auto Superstores, Inc.,

                  Attention: Maggie Finnegan, Esquire; Senior Corporate Counsel, 12800

                  Tuckahoe Creek Parkway, Richmond, VA 23238.

      (4) Upon disbursement of the Interpleader funds, this case shall be DISMISSED

          with prejudice, and the Clerk is DIRECTED to enter judgment and close the

          case.

      DONE and ORDERED in Fort Myers, Florida this 12th day of February, 2020.




Copies: All Parties of Record




                                             2
